DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-12), in the reply filed on 09 August 2021 is acknowledged.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-12 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-19 of U.S. Patent No. 10,384,012. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 1, the reference patent (Clm. 1) recites, inter alia, a device for delivering particles comprising a particle cassette comprising the particles, a cassette housing, and a cassette membrane, wherein the cassette housing comprises an EVA copolymer of 18-28% VA content and a gas supply configured to supply gas under pressure to deliver the particles by rupturing the cassette membrane. As such, Claim 1 of the reference patent clearly anticipates the instant Claim 1.
Clm. 2-4 map directly to Clm. 2-4 of the reference patent, respectively.
Clm. 5 recites subject matter which is claimed, in its entirety, by Clm. 5 of the reference patent.
Clm. 6 maps directly to Clm. 6 of the reference patent.
Clm. 7 merely recites a specific VA content of 18%, a value which comprise the endpoint of the range specified in Clm. 1 and therefore does not define suitably distinct patentable subject matter (see MPEP 2144.05).
Clm. 8 recites subject matter which is claimed, in its entirety, by Clm. 7 of the reference patent.
Regarding Claim 9, the reference patent (Clm. 5) claims a device for delivering particles (see parent Clm. 1) comprising a gas supply configured to supply gas under pressure (see Clm. 1), a particle cassette comprising the particles, a cassette housing, and a cassette membrane, wherein the cassette housing comprises an EVA copolymer of 18-28% VA content (see Clm. 1), a trigger (see Clm. 5), and a disengageable safety interlock configured to impede actuation of the trigger (see Clm. 5). As such, Clm. 5 of the reference patent clearly anticipates the instant Claim 9.
Clm. 10 recites subject matter presented in Clm. 5 and is therefore anticipated by Clm. 5 of the reference patent.
Clm. 11 recites subject matter claimed in Clm. 3 and 4 of the reference patent – and while never explicitly paired with the subject matter of Clm. 5 constitute mere obvious design choices as directed by the totality of the claims of the reference patent.
Clm. 12 recites subject matter claimed in Clm. 6 of the reference patent – and while never explicitly paired with the subject matter of Clm. 5 constitutes mere obvious design choices as directed by the totality of the claims of the reference patent.
As such, the claims of the instant invention are not patentably distinct from the issued claims of the reference patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,004,286 (“Bellhouse”) in view of U.S. Publication No. 2008/0038356 (“Maa”), Film Properties of Plastics and Elastomers, Third Edition (“McKeen”), U.S. Publication No. 2003/0019558 (“Smith”), and DUPONT ELVAX 260 (“DUPONT”).
	
Regarding Claim 1, Bellhouse describes a device (Fig. 1) for delivering particles (Abstract) comprising:
	A particle cassette (15) comprising the particles (Col. 6, Ln. 40-44), a cassette housing (i.e. the sidewall – see Fig. 1), and a cassette membrane (Col. 2, Ln. 56-65 – see particularly U.S. Patent No. 5,630,796, incorporated by reference for completeness of the Bellhouse disclosure); and
	A gas supply (11) configured to supply gas under pressure to deliver the particles by rupturing the cassette membrane (Col. 6).
	Bellhouse discloses the invention substantially as claimed except for explicitly reciting that the cassette housing comprises an EVA copolymer of 18-28% VA content. Specifically, Bellhouse fails to explicitly disclosure the material composition of the cassette housing. However, Maa discloses that injectors of the type of Bellhouse (see Par. 256) include cassettes which are formed of “a thick ethylene vinyl acetate [EVA] washer with rupture membranes heat sealed to each side within which the powdered vaccine sample is housed” (Examiner notes that the Bellhouse patent is assigned to “POWDERJECT TECHNOLOGIES” the same manufacturer of the delivery device specifically identified by Maa – see also Par. 109-111). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the cassette housing of the invention of Bellhouse from an EVA copolymer, as disclosed by Maa, thereby only achieving the expected results of selecting a known, suitable, art-recognized genus of materials found useful for the purposes of constructing a particle retaining cassette in a jet injector. It has been held that selecting a known material based upon its suitability for the intended purpose requires only routine and customary skill in the art, see In re Leshin, 125 USPQ 416.
	In the instant case Maa fails to explicitly disclose the VA content of the EVA copolymer used to form the cassette in the prior art. However, it is notoriously well-known in the art that altering the VA content of an EVA copolymer alters the physical properties of said copolymer – particularly including softness, tackiness (stickiness), and heat melt properties (see McKeen). Specifically, it is known that available EVA copolymers comprise resins which vary in VA content from 7.5-33% - by weight (see Pg. 219, McKeen) with higher VA content being responsible for increasing gas permeability, impact strength, clarity, flex-crack resistance, cling, solubility, coefficient of friction, crystallinity, reduced stiffness, reduced surface hardness, and decreased sealing temperature (Pg. 219). It is therefore immediately clear that the prior art recognizes and appreciates the VA content of an EVA copolymer to be a result effective variable relied upon for balancing suitable material properties dependent on specific application.
	Relatedly, Smith discloses that in manufacturing of such particle cartridges heat sealing temperature is an important quality so as to ensure good bonding between the cassette and the membranes without negatively affecting drug stability (Par. 5), having found temperatures of approximately 110 degrees C and pressures of 760 kPa to be acceptable (Par. 68). As noted above, Maa expressly discloses that such cassettes and membranes may be formed of an EVA cassette housing having a polycarbonate membrane bonded thereto (Par. 256) with Smith reciting that “Evaxone 260 (EVA) polymer) can be used for these applications. Examiner submits that based upon the totality of the prior art, one having ordinary skill in the art would reasonably recognize and appreciate that the recitation of Smith toward “Evaxone 260 (EVA) polymer” would be understood as a typographical error intended to reference ELVAX 260 (EVA), an EVA copolymer produced by E.I. DU PONT DE NEMOURS AND COMPANY (DUPONT). Looking at the material datasheet for ELVAX 260 (DUPONT) the VA content is shown to be 28% by weight with nominal melting points of 75 degrees C and a softening point of 46 degrees C.
	As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to form the cassette housing of the invention of Bellhouse of an EVA copolymer (as disclosed by Maa), including such polymers that have a 28% VA content, as disclosed by DUPONT (see also Smith), thereby only achieving the expected results of selecting a well-known, commercially available resin recognized by the prior art for its suitability in forming injector cassettes with the precise VA content being understood to result of differing, suitable material properties of the cartridge including, inter alia, melt temperature for forming a heat seal with the rupturable membrane (see Smith and Maa). It has been held that selecting a known material based upon its art-recognized suitability for a specific purpose requires only routine and customary skill in the art, see In re Leshin, 125 USPQ 416. 
Here the prior art clearly recognizes that VA content is responsible for balancing material properties of an EVA copolymer and the prior art also recognizes the importance of these properties (e.g. melt/softening temperature for creating a heat seal) as well as the strength of the material to withstand the pressures exerted upon the device such that the cassette membrane bursts in an expected and predictable fashion without the cassette housing itself rupturing. As such, the VA content is clearly established to be a result effective variable by which optimization thereof requires only routine and customary skill in the art, see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding Claim 2, Bellhouse, as modified, discloses the invention substantially as claimed except for disclosing the particle reservoir/cassette housing (3) to have an inner diameter expressly between 5.0mm to 7.0mm – whereby Bellhouse fails to explicitly disclose any specific dimensions for the cassette. However, Maa recites that typical cassettes for such devices have dimensions of 11mm OD, 6mm ID (a value within the claimed range), and 4mm in height. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the modified cassette of the invention of Bellhouse to have an inner diameter of 6mm, as disclosed by Maa, thereby only achieving the expected results of constructing a particle delivery cassette to a known size and scale known to be useful in particle injectors. It has been held that the change in size of an invention requires only routine and customary skill in the art, see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). Such a change in size would be reasonably recognized and understood by the ordinary artisan to alter the interior volume of medicament able to be received within the cassette thereby allowing the device to be properly sized to deliver a suitable dosage of medicament to treat a specific patient having a specific need for the drug.
Regarding Claim 3, Bellhouse, as modified above, discloses the invention substantially as claimed except for explicitly disclosing the material of the cassette membrane. However, as discussed above, Maa recites that such cassette membranes are typically constructed of polycarbonate (Par. 256). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the membrane of the invention of Bellhouse of polycarbonate, as disclosed by Maa, thereby only achieving the expected results of selecting a well-known, art-recognized suitable material to such a cartridge, see In re Leshin, 125 USPQ 416.
Regarding Claim 6, Bellhouse discloses alternative embodiments comprising a silencer having a silencer cover (50) and a silencer packing material (54), with Bellhouse recognizing that modification to the specifically enumerated embodiments is within the scope of the invention (Col. 9). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to implement into the modified invention of Bellhouse (as detailed above) a silencer comprising a cover and packing material, as described in the other embodiments of Bellhouse by combining features from the embodiment described in Fig. 1 into the modified embodiment of Fig. 5 in order to mitigate the sound output of the device thereby improving patient satisfaction with its operation. It has been found that substitution of established equivalents requires only routine and customary skill in the art, see KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), whereby the ordinary artisan would reasonably recognize and appreciate that various disclosed silencer constructions could be implemented between specific inventions including known silencer constructions implementing sound attenuating packing material inserts.

Claim(s) 4, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,004,286 (“Bellhouse”) in view of U.S. Publication No. 2008/0038356 (“Maa”), Film Properties of Plastics and Elastomers, Third Edition (“McKeen”), U.S. Publication No. 2003/0019558 (“Smith”), and DUPONT ELVAX 260 (“DUPONT”) as applied above, and further in view of U.S. Publication No. 2010/0121262 (“Bates”).

Regarding Claim 4, Bellhouse, as modified, discloses the invention substantially as claimed except for explicitly disclosing the thickness of the membrane. However an ordinary artisan would reasonably recognize and appreciate that the thickness of the membrane is a result effective variable effecting the burst strength of the membrane with an optimal value/range existing that ensures that the membrane will rupture consistently and reliably. For example, see Bates (Par. 54, 56, 62, 83) with specific membrane thickness examples including 15 microns (Par. 74), a value within the claimed range.
It would have been obvious for one having ordinary skill in the art at the time the invention was made to form the membrane of the modified invention of Bellhouse to be of a size sufficiently thin to ensure proper, reliable, and consistent operation of the device (e.g. 15 microns), as disclosed by Bates, thereby only achieving the expected results of optimizing a result effective variable particularly by using a suitable art-recognized dimension known by the prior art to be efficacious for forming rupturable membranes of the type of Bellhouse, see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) or In re Aller, 105 USPQ 233.
Regarding Claim 8, Bellhouse, as modified, discloses the invention substantially as claimed except that the cassette housing comprises a male cassette part, a female cassette part, and a piece of the cassette membrane covering a first cassette port of the male cassette part and another piece of the cassette membrane covering a second cassette port of the female cassette part. However, Bates discloses a complex cassette housing/membrane (Fig. 5) comprising male parts (262) and female cassette parts (214) note that part (262) is received within an opening of part (214). Bates discloses membrane pieces (204 and 202) respectively covering a first cassette port of the male part (258) and a second cassette port of the female part (218a) in order to entrain the particles within a combination of two membranes (Par. 41 ).
It would have been obvious for one having ordinary skill in the art at the time the invention was made to provide the device of Bellhouse with a complex cassette and membrane combination creating a reservoir for particulate matter between two pierceable cassette membranes, as disclose by Bates, in order to isolate the therapeutic from the rest of the apparatus preventing retrograde flow of the therapeutic thereby ensuring that the full volume of medicament is delivered and ensuring that the apparatus does not contaminate the retained therapeutic prior to injection.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,004,286 ("Bellhouse") in view of USPUB 2008/0038356 ("Maa"), Film Properties of Plastics and Elastomers, Third Edition ("McKeen"), U.S. Publication No. 2003/0019558 ("Smith"), and "DUPONT ELVAX 260" ("DUPONT") as applied above, and further in view of U.S. Patent No. 4,913,699 ("Parsons").  
Regarding Claim 5, Bellhouse discloses a trigger (e.g. 22) configured to trigger operation of the device. However, Bellhouse fails to disclose a safety interlock for the trigger. However, Parsons discloses a similar injection device (20) with a trigger (39) and a safety interlock (41) fixed to the case (see Figs. 1-4), the safety interlock being configured to impede operation of the trigger until the safety interlock is removed from apposition therewith (see Figs. 2 and 3). 
It would have been obvious for one having ordinary skill in the art at the time the invention was made to provide the device of Bellhouse with a safety interlock associated with the trigger, as disclosed by Parsons, in order to prevent accidental actuation and misfire of the device.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,004,286 ("Bellhouse") in view of USPUB 2008/0038356 ("Maa"), Film Properties of Plastics and Elastomers, Third Edition ("McKeen"), U.S. Publication No. 2003/0019558 ("Smith"), and "DUPONT ELVAX 260" ("DUPONT") as applied to above, and further in view of U.S. Patent No. 6,210,359 ("Patel").
Regarding Claim 7, Bellhouse, as modified above, discloses the invention substantially as claimed that the cassette housing comprises an EVA copolymer of 18'% VA. However, as noted above (see McKeen) VA content is known to balance a number of suitable properties of EVA copolymer including gas permeability, impact strength, clarity, flex-crack resistance, cling, solubility, coefficient of friction, crystallinity, reduced stiffness, reduced surface hardness, and sealing temperature (PG. 219). Among these properties such as "gas permeability" would be recognized by an ordinary artisan as a property needed to be balanced in a cassette (15 designed to be exposed to a volume of gas (11) suitable to raise the internal pressure within the cassette to permit rupture of a distal membrane (Col. 2, Ln. 58-61, Bellhouse; see also Par. 256 Maa). Likewise low gas/vapor transmission would be understood (see Patel) to prolong the life of the retained medicaments within the cassette by protecting the medicament from exposure to air (Col. 3, Ln. 4-6). Similarly clarity would also be understood (see Patel) as a result effective variable as to the VA content in order to assist in protecting the retained medicament from sun or other sources of UV radiation (Col. 3, Ln. 4-6). Additionally strength and flex-crack resistance properties would also be understood to need balancing in order to ensure that the cassette does not rupture under pressure or degrade under storage thereby permitting leakage of medicament around the sides and out of the delivery path.
Given the clear relationship between VA content in an EVA copolymer and a bevy of resultant material properties, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of Bellhouse to utilize an EVA copolymer with an 18% VA content (such copolymers being well-known and readily available, see McKeen) in order to optimize the cassette material for the expected conditions of the injection device balancing gas permeability, strength, melt-temperature, clarity ... etc. As EVA (and required VA content) is well­known and understood Examiner submits that there is no evidence to suggest that the selected and claimed value of 18% VA content by weight is anything more than the mere product of optimizing a clear and respected result effective variable. It has been held that discovering the optimal or workable range of a result effective variable requires only routine and customary skill in the art, see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) or In re Aller, 105 USPQ 233.
 Claim(s) 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,004,286 (“Bellhouse”) in view of U.S. Publication No. 2008/0038356 (“Maa”), Film Properties of Plastics and Elastomers, Third Edition (“McKeen”), U.S. Publication No. 2003/0019558 (“Smith”), and DUPONT ELVAX 260 (“DUPONT”), and U.S. Patent No. 4,913,699 ("Parsons").  
	Regarding Claim 9, Bellhouse describes a device (Fig. 1) for delivering particles (Abstract) comprising:
	A particle cassette (15) comprising the particles (Col. 6, Ln. 40-44), a cassette housing (i.e. the sidewall – see Fig. 1), and a cassette membrane (Col. 2, Ln. 56-65 – see particularly U.S. Patent No. 5,630,796, incorporated by reference for completeness of the Bellhouse disclosure); and
	A gas supply (11) configured to supply gas under pressure to deliver the particles by rupturing the cassette membrane (Col. 6).
	Bellhouse discloses the invention substantially as claimed except for explicitly reciting that the cassette housing comprises an EVA copolymer of 18-28% VA content. Specifically, Bellhouse fails to explicitly disclosure the material composition of the cassette housing. However, Maa discloses that injectors of the type of Bellhouse (see Par. 256) include cassettes which are formed of “a thick ethylene vinyl acetate [EVA] washer with rupture membranes heat sealed to each side within which the powdered vaccine sample is housed” (Examiner notes that the Bellhouse patent is assigned to “POWDERJECT TECHNOLOGIES” the same manufacturer of the delivery device specifically identified by Maa – see also Par. 109-111). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the cassette housing of the invention of Bellhouse from an EVA copolymer, as disclosed by Maa, thereby only achieving the expected results of selecting a known, suitable, art-recognized genus of materials found useful for the purposes of constructing a particle retaining cassette in a jet injector. It has been held that selecting a known material based upon its suitability for the intended purpose requires only routine and customary skill in the art, see In re Leshin, 125 USPQ 416.
	In the instant case Maa fails to explicitly disclose the VA content of the EVA copolymer used to form the cassette in the prior art. However, it is notoriously well-known in the art that altering the VA content of an EVA copolymer alters the physical properties of said copolymer – particularly including softness, tackiness (stickiness), and heat melt properties (see McKeen). Specifically, it is known that available EVA copolymers comprise resins which vary in VA content from 7.5-33% - by weight (see Pg. 219, McKeen) with higher VA content being responsible for increasing gas permeability, impact strength, clarity, flex-crack resistance, cling, solubility, coefficient of friction, crystallinity, reduced stiffness, reduced surface hardness, and decreased sealing temperature (Pg. 219). It is therefore immediately clear that the prior art recognizes and appreciates the VA content of an EVA copolymer to be a result effective variable relied upon for balancing suitable material properties dependent on specific application.
	Relatedly, Smith discloses that in manufacturing of such particle cartridges heat sealing temperature is an important quality so as to ensure good bonding between the cassette and the membranes without negatively affecting drug stability (Par. 5), having found temperatures of approximately 110 degrees C and pressures of 760 kPa to be acceptable (Par. 68). As noted above, Maa expressly discloses that such cassettes and membranes may be formed of an EVA cassette housing having a polycarbonate membrane bonded thereto (Par. 256) with Smith reciting that “Evaxone 260 (EVA) polymer) can be used for these applications. Examiner submits that based upon the totality of the prior art, one having ordinary skill in the art would reasonably recognize and appreciate that the recitation of Smith toward “Evaxone 260 (EVA) polymer” would be understood as a typographical error intended to reference ELVAX 260 (EVA), an EVA copolymer produced by E.I. DU PONT DE NEMOURS AND COMPANY (DUPONT). Looking at the material datasheet for ELVAX 260 (DUPONT) the VA content is shown to be 28% by weight with nominal melting points of 75 degrees C and a softening point of 46 degrees C.
	As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to form the cassette housing of the invention of Bellhouse of an EVA copolymer (as disclosed by Maa), including such polymers that have a 28% VA content, as disclosed by DUPONT (see also Smith), thereby only achieving the expected results of selecting a well-known, commercially available resin recognized by the prior art for its suitability in forming injector cassettes with the precise VA content being understood to result of differing, suitable material properties of the cartridge including, inter alia, melt temperature for forming a heat seal with the rupturable membrane (see Smith and Maa). It has been held that selecting a known material based upon its art-recognized suitability for a specific purpose requires only routine and customary skill in the art, see In re Leshin, 125 USPQ 416. 
Here the prior art clearly recognizes that VA content is responsible for balancing material properties of an EVA copolymer and the prior art also recognizes the importance of these properties (e.g. melt/softening temperature for creating a heat seal) as well as the strength of the material to withstand the pressures exerted upon the device such that the cassette membrane bursts in an expected and predictable fashion without the cassette housing itself rupturing. As such, the VA content is clearly established to be a result effective variable by which optimization thereof requires only routine and customary skill in the art, see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Bellhouse discloses a trigger (e.g. 22) configured to trigger operation of the device. However, Bellhouse fails to disclose a safety interlock for the trigger. However, Parsons discloses a similar injection device (20) with a trigger (39) and a safety interlock (41) fixed to the case (see Figs. 1-4), the safety interlock being configured to impede operation of the trigger until the safety interlock is removed from apposition therewith (see Figs. 2 and 3).  It would have been obvious for one having ordinary skill in the art at the time the invention was made to provide the device of Bellhouse with a safety interlock associated with the trigger, as disclosed by Parsons, in order to prevent accidental actuation and misfire of the device.
Regarding Claim 10, Bellhouse, as modified by Parsons above, provides for a case (see generally 10 – Bellhouse; see generally 27, Parsons) wherein a portion of the case is the disengageable safety interlock (see 41, 42, and 43 whereby the interlock relies upon the geometry of the case for operation).
Claim(s) 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,004,286 (“Bellhouse”) in view of U.S. Publication No. 2008/0038356 (“Maa”), Film Properties of Plastics and Elastomers, Third Edition (“McKeen”), U.S. Publication No. 2003/0019558 (“Smith”), and DUPONT ELVAX 260 (“DUPONT”), and U.S. Patent No. 4,913,699 ("Parsons") as applied above, and further in view of U.S. Publication No. 2010/0121262 (“Bates”).
Regarding Claim 11, Bellhouse, as modified above, discloses the invention substantially as claimed except for explicitly disclosing the material of the cassette membrane. However, as discussed above, Maa recites that such cassette membranes are typically constructed of polycarbonate (Par. 256). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the membrane of the invention of Bellhouse of polycarbonate, as disclosed by Maa, thereby only achieving the expected results of selecting a well-known, art-recognized suitable material to such a cartridge, see In re Leshin, 125 USPQ 416.
 Bellhouse, as modified, discloses the invention substantially as claimed except for explicitly disclosing the thickness of the membrane. However an ordinary artisan would reasonably recognize and appreciate that the thickness of the membrane is a result effective variable effecting the burst strength of the membrane with an optimal value/range existing that ensures that the membrane will rupture consistently and reliably. For example, see Bates (Par. 54, 56, 62, 83) with specific membrane thickness examples including 15 microns (Par. 74), a value within the claimed range.
It would have been obvious for one having ordinary skill in the art at the time the invention was made to form the membrane of the modified invention of Bellhouse to be of a size sufficiently thin to ensure proper, reliable, and consistent operation of the device (e.g. 15 microns), as disclosed by Bates, thereby only achieving the expected results of optimizing a result effective variable particularly by using a suitable art-recognized dimension known by the prior art to be efficacious for forming rupturable membranes of the type of Bellhouse, see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) or In re Aller, 105 USPQ 233.
Regarding Claim 12, Bellhouse discloses alternative embodiments comprising a silencer having a silencer cover (50) and a silencer packing material (54), with Bellhouse recognizing that modification to the specifically enumerated embodiments is within the scope of the invention (Col. 9). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to implement into the modified invention of Bellhouse (as detailed above) a silencer comprising a cover and packing material, as described in the other embodiments of Bellhouse by combining features from the embodiment described in Fig. 1 into the modified embodiment of Fig. 5 in order to mitigate the sound output of the device thereby improving patient satisfaction with its operation. It has been found that substitution of established equivalents requires only routine and customary skill in the art, see KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), whereby the ordinary artisan would reasonably recognize and appreciate that various disclosed silencer constructions could be implemented between specific inventions including known silencer constructions implementing sound attenuating packing material inserts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        09/20/2021